IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 26, 2009

                                     No. 08-30243                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,
v.

MARVIN BEAULIEU,

                                                  Defendant–Appellant.



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:01-CV-1164


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Pro se appellant Marvin Beaulieu appeals the district court’s denial of his
Rule 12(b)(6) motion to dismiss for failure to state a claim and his Rule 12(f)
motion to strike. In 2002, the district court entered summary judgment in favor
of the United States Small Business Administration against Beaulieu and two
other defendants, William Harrison and Sylvia Mouton, in the amount of
$307,711.50. On appeal, we reversed the judgment only with respect to Harrison


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                        No. 08-30243

and Mouton because Beaulieu never filed a notice of appeal under Rule 3(c)(1)(A)
of the Federal Rules of Appellate Procedure and was thus not a party to the
appeal. Accordingly, that reversal had no effect on the entry of summary
judgment as to Beaulieu.1
       The district court’s entry of summary judgment was not void for lack of
subject matter jurisdiction because the claims involved federal statutes and
nothing in the record indicates that the court otherwise lacked jurisdiction. Nor
has Beaulieu demonstrated any excusable neglect that would entitle him to
relief under Rule 60(b) of the Federal Rules of Civil Procedure.2
       The district court correctly decided all issues presented to it, and those
issues brought for the first time on appeal have been waived.3 Accordingly, we
AFFIRM the district court’s denial of Beaulieu’s motions for the reasons stated
in the district court’s opinion.




       1
         See Browning v. Navarro, 894 F.2d 99, 100 (5th Cir. 1990) (holding that the reversal
of a judgment cannot inure to the benefit of a party that was not named in the notice of
appeal).
       2
          FED. R. CIV. P. 60(b)(1) (“On motion and just terms, the court may relieve a party or
its legal representative from a final judgment, order, or proceeding for the following reasons:
(1) mistake, inadvertence, surprise, or excusable neglect . . . .”).
       3
         Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (“As a general rule, this Court does
not review issues raised for the first time on appeal.”).

                                               2